UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-07237) Exact name of registrant as specified in charter:	Putnam Investment Funds Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant's telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	July 31, 2017 Date of reporting period:	August 1, 2016 — January 31, 2017 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Growth Opportunities Fund Semiannual report 1 | 31 | 17 Message from the Trustees 1 About the fund 2 Interview with your fund’s portfolio manager 5 Your fund’s performance 9 Your fund’s expenses 11 Terms and definitions 13 Other information for shareholders 14 Financial statements 15 Consider these risks before investing: Growth stocks may be more susceptible to earnings disappointments, and the market may not favor growth-style investing. Stock prices may fall or fail to rise over time for several reasons, including general financial market conditions and factors related to a specific issuer or industry. You can lose money by investing in the fund. Message from the Trustees March 13, 2017 Dear Fellow Shareholder: In the early weeks of 2017, investor sentiment generally brightened at the prospect of moving beyond the challenges of the past year, when political uncertainty, among other issues, tested global financial markets. As stock markets delivered modest gains, the exuberance that greeted the new year calmed somewhat as investors reconsidered a number of ongoing macroeconomic risks. In addition, many bond investors remained cautious as the potential for inflation increased. As always, we believe investors should continue to focus on time-tested strategies: maintain a well-diversified portfolio, keep a long-term view, and do not overreact to short-term market fluctuations. To help ensure that your portfolio is aligned with your individual goals, time horizon, and tolerance for risk, we also believe it is a good idea to speak regularly with your financial advisor. In today’s environment, we favor the investment approach practiced at Putnam — active strategies based on fundamental research. Putnam portfolio managers, backed by a network of global analysts, bring years of experience to navigating changing market conditions and pursuing investment opportunities. In the following pages, you will find an overview of your fund’s performance for the reporting period ended January 31, 2017, as well as an outlook for the coming months. Thank you for investing with Putnam. Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 5.75%; had they, returns would have been lower. See below and pages 9–11 for additional performance information. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. To obtain the most recent month-end performance, visit putnam.com. * Returns for the six-month period are not annualized, but cumulative. This comparison shows your fund’s performance in the context of broad market indexes for the six months ended 1/31/17. See above and pages 9–11 for additional fund performance information. Index descriptions can be found on page 13. 4 Growth Opportunities Fund Robert M. Brookby Portfolio Manager Rob has an M.B.A. from Harvard Business School and a B.A. from Northwestern University. Rob joined Putnam in 2008 and has been in the investment industry since 1999. Rob, how was the environment for stock market investing during the six - month reporting period ended January31, 2017? U.S. stocks ended the period with solid gains despite some challenges and volatility for financial markets. The period began in August2016, in the midst of a calm summer for the U.S. stock market. Stock performance weakened in the weeks leading up to the U.S. presidential election. In the election’s aftermath, however, stock performance surged in anticipation of a new administration and the potential for corporate tax cuts, increased infrastructure spending, and a looser regulatory environment for many businesses. While most stock market observers expected post-election turmoil, major U.S. indexes hit more record highs and delivered solid positive returns for the 2016 calendar year and into January — the final month of the reporting period. How did the fund perform for the period? I am pleased to report that the fund outperformed both its benchmark and its peer group by a considerable margin. For the six-month period, the fund delivered a return of 6.48%. Growth Opportunities Fund5 Allocations are shown as a percentage of the fund’s net assets as of 1/31/17. Cash and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the exclusion of as-of trades, if any, the use of different classifications of securities for presentation purposes, and rounding. Holdings and allocations may vary over time. This table shows the fund’s top 10 holdings by percentage of the fund’s net assets as of 1/31/17. Short-term investments and derivatives, if any, are excluded. Holdings may vary over time. 6 Growth Opportunities Fund Its benchmark, the Russell 1000 Growth Index, returned 4.28%, and the average return for funds in its Lipper peer group, Large-Cap Growth Funds, was 3.28%. What are some holdings that helped fund performance? The top contributor to performance relative to the benchmark was the fund’s investment in Bank of America, a holding that is not part of the fund’s benchmark index. Despite volatility in the first half of the year, the stock soared in late 2016 in response to the Federal Reserve’s December interest-rate hike and post-election expectations for loosening regulations in the banking industry. The interest-rate hike was also helpful for financial services firm Charles Schwab, another top performer in the fund’s portfolio for the period. Another portfolio highlight was Union Pacific, a U.S. railroad company that transports freight across 23 states. Rebounds in energy and commodity prices were beneficial for the company, which had been struggling with declines in demand and shipment volumes. In addition, the stock performed well as investors considered the potential for corporate tax reform under the Trump administration. At the close of the period, Union Pacific was no longer in the fund’s portfolio. Fund performance was also boosted by its investment in Micron Technology, a semiconductor company that benefited from a pickup in demand for its memory and storage products. What are some holdings or strategies that detracted from performance for the period? The fund’s investment in Allergan, a specialty pharmaceutical company, was the top detractor from fund performance. Allergan was pressured, along with the entire pharmaceutical industry, by renewed media attention —especially in the months leading up to the U.S. presidential election — on escalating costs of prescription drugs. However, the weakness in Allergan stock was due in large part to investor disappointment after Allergan’s planned merger with Pfizer was terminated in April2016. Another holding that proved disappointing for the period was brewing company Anheuser-Busch InBev. The stock faced headwinds from a strong U.S. dollar, which dampened profitability of companies that derive much of their revenue from non-U.S. markets. Also detracting from fund performance was our decision to maintain an underweight position, versus the benchmark, in Apple, which performed well. The stock’s strength during the period was due in large part to investor enthusiasm over the prospect of corporate tax reform. While this could be helpful for Apple, we are more focused on developments that could enhance the company’s profitability and lead to durable long-term growth. As we see fewer innovative product launches from Apple and a smartphone market that has become more saturated, we remain cautious about Apple’s growth potential. As the fund begins the second half of its fiscal year, what is your outlook for the markets and the economy? The most notable event for U.S. financial markets was the surprise outcome of the U.S. presidential election. Stock performance and investor sentiment soared in the closing weeks of 2016 as investors anticipated a more business-friendly administration. I believe some of this euphoria may be justified, and stocks and earnings could continue to strengthen in the months ahead. However, in my view, many investors seem to be overlooking uncertainties that could interrupt, or even derail, the market’s momentum, particularly the ability Growth Opportunities Fund 7 of the new administration to quickly achieve policy changes. Looking beyond the geopolitical and macroeconomic risks, I believe many companies are innovating in ways that will enable them to grow and capture additional market share. The key to my investment strategy is to use disciplined fundamental research and analysis to find companies that I believe offer fundamental strength, a competitive edge, and the potential to produce strong profits. Thank you, Rob, for your time and insights today. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. This chart shows the fund’s largest allocation shifts, by percentage, over the past six months. Allocations are shown as a percentage of the fund’s net assets. Current period summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the exclusion of as-of trades, if any, the use of different classifications of securities for presentation purposes, and rounding. Holdings and allocations may vary over time. Data in the chart reflect a new classification methodology put into effect on 9/1/16. 8 Growth Opportunities Fund Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended January 31, 2017, the end of the first half of its current fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance information as of the most recent calendar quarter-end and expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class R, R5, R6, and Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 1/31/17 Annual average Annual Annual Annual (life of fund) 10 years average 5 years average 3 years average 1 year 6 months Class A (10/2/95) Before sales charge 7.16% 118.78% 8.14% 90.24% 13.73% 30.45% 9.26% 18.95% 6.48% After sales charge 6.86 106.20 7.50 79.30 12.39 22.95 7.13 12.11 0.36 Class B (8/1/97) Before CDSC 6.84 105.94 7.49 83.15 12.87 27.52 8.44 18.06 6.05 After CDSC 6.84 105.94 7.49 81.15 12.62 24.52 7.58 13.06 1.05 Class C (2/1/99) Before CDSC 6.37 103.03 7.34 83.19 12.87 27.57 8.45 18.06 6.09 After CDSC 6.37 103.03 7.34 83.19 12.87 27.57 8.45 17.06 5.09 Class M (8/1/97) Before sales charge 6.60 108.22 7.61 85.53 13.16 28.55 8.73 18.40 6.24 After sales charge 6.42 100.93 7.23 79.04 12.35 24.05 7.45 14.25 2.52 Class R (1/21/03) Net asset value 6.89 113.50 7.88 87.80 13.43 29.48 8.99 18.61 6.34 Class R5 (7/2/12) Net asset value 7.41 125.23 8.46 93.26 14.09 31.65 9.60 19.29 6.64 Class R6 (7/2/12) Net asset value 7.44 126.25 8.51 94.14 14.19 32.03 9.70 19.44 6.73 Class Y (7/1/99) Net asset value 7.40 124.43 8.42 92.57 14.00 31.44 9.54 19.23 6.64 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns for class A and M shares reflect the deduction of the maximum 5.75% and 3.50% sales charge, respectively, levied at the time of purchase. Class B share returns after contingent deferred sales charge (CDSC) reflect the applicable CDSC, which is 5% in the first year, declining over time to 1% in the sixth year, and is eliminated thereafter. Class C share returns after CDSC reflect a 1% CDSC for the first year that is eliminated thereafter. Class R, R5, R6, and Y shares have no initial sales charge or CDSC. Performance for class B, C, M, R, and Y shares before their inception is derived from the historical performance of class A shares, adjusted for the applicable sales charge (or CDSC) and the higher operating expenses for such shares, except for class Y shares, for which 12b-1 fees are not applicable. Performance for class R5 and R6 shares prior to their inception is derived from the historical performance of class Y shares and has not been adjusted for the lower investor servicing fees applicable to class R5 and R6 shares; had it, returns would have been higher. Recent performance may have benefited from one or more legal settlements. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. Class B share performance reflects conversion to class A shares after eight years. Growth Opportunities Fund 9 Fund price and distribution information For the six-month period ended 1/31/17 Distributions Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Number 1 — 1 1 Income $0.002 — $0.023 $0.005 Capital gains — Total — Before After Net Net Before After Net Net Net Net sales sales asset asset sales sales asset asset asset asset Share value charge charge value value charge charge value value value value 7/31/16 $23.95 $25.41 $20.65 $21.01 $21.81 $22.60 $23.20 $24.99 $25.01 $24.91 1/31/17 25.50 27.06 21.90 22.29 23.17 24.01 24.67 26.65 26.67 26.56 The classification of distributions, if any, is an estimate. Before-sales-charge share value and current dividend rate for class A and M shares, if applicable, do not take into account any sales charge levied at the time of purchase. After-sales-charge share value, current dividend rate, and current 30-day SEC yield, if applicable, are calculated assuming that the maximum sales charge (5.75% for class A shares and 3.50% for class M shares) was levied at the time of purchase. Final distribution information will appear on your year-end tax forms. Fund performance as of most recent calendar quarter Total return for periods ended 12/31/16 Annual average Annual Annual Annual (life of fund) 10 years average 5 years average 3 years average 1 year 6 months Class A (10/2/95) Before sales charge 6.96% 113.71% 7.89% 96.30% 14.44% 22.10% 6.88% 6.34% 7.42% After sales charge 6.66 101.42 7.25 85.01 13.09 15.08 4.79 0.22 1.24 Class B (8/1/97) Before CDSC 6.64 101.15 7.24 89.10 13.59 19.41 6.09 5.54 7.06 After CDSC 6.64 101.15 7.24 87.10 13.35 16.53 5.23 0.54 2.06 Class C (2/1/99) Before CDSC 6.17 98.34 7.09 88.97 13.57 19.36 6.08 5.55 6.98 After CDSC 6.17 98.34 7.09 88.97 13.57 19.36 6.08 4.55 5.98 Class M (8/1/97) Before sales charge 6.40 103.37 7.36 91.46 13.87 20.29 6.35 5.83 7.16 After sales charge 6.22 96.25 6.97 84.76 13.06 16.08 5.10 2.13 3.41 Class R (1/21/03) Net asset value 6.69 108.49 7.62 93.74 14.14 21.16 6.61 6.03 7.28 Class R5 (7/2/12) Net asset value 7.21 120.00 8.20 99.49 14.81 23.17 7.19 6.66 7.61 Class R6 (7/2/12) Net asset value 7.23 121.01 8.25 100.40 14.92 23.63 7.33 6.80 7.66 Class Y (7/1/99) Net asset value 7.19 119.18 8.16 98.74 14.72 23.00 7.14 6.62 7.57 See the discussion following the fund performance table on page 9 for information about the calculation of fund performance. 10Growth Opportunities Fund Comparative index returns For periods ended 1/31/17 Annual average Annual Annual Annual (life of fund) 10 years average 5 years average 3 years average 1 year 6 months Russell 1000 Growth Index 7.90% 124.39% 8.42% 91.96% 13.93% 36.10% 10.82% 17.23% 4.28% Lipper Large-Cap Growth Funds 7.79 103.39 7.28 81.09 12.56 27.15 8.30 13.85 3.28 category average * Index and Lipper results should be compared with fund performance before sales charge, before CDSC, or at net asset value. * Over the 6-month, 1-year, 3-year, 5-year, 10-year, and life-of-fund periods ended 1/31/17, there were 682, 668, 597, 534, 385, and 76 funds, respectively, in this Lipper category. Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Total annual operating expenses for the fiscal year ended 7/31/16 * 1.02% † 1.77% † 1.77% † 1.52% † 1.27% † 0.67% 0.57% 0.77% † Annualized expense ratio for the six-month period ended 1/31/17 # 0.96% 1.71% 1.71% 1.46% 1.21% 0.65% 0.55% 0.71% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. * Reflects current fees. † Restated to reflect current fees resulting from a change to the fund’s investor servicing arrangements effective 9/1/16. # Includes a decrease of 0.12% from annualizing the performance fee adjustment for the six months ended 1/31/17. Growth Opportunities Fund11 Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in each class of the fund from 8/1/16 to 1/31/17. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Expenses paid per $1,000 *† $5.00 $8.88 $8.88 $7.59 $6.29 $3.39 $2.87 $3.70 Ending value (after expenses) $1,064.80 $1,060.50 $1,060.90 $1,062.40 $1,063.40 $1,066.40 $1,067.30 $1,066.40 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 1/31/17. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended 1/31/17, use the following calculation method. To find the value of your investment on 8/1/16, call Putnam at 1-800-225-1581. Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Expenses paid per $1,000 *† $4.89 $8.69 $8.69 $7.43 $6.16 $3.31 $2.80 $3.62 Ending value (after expenses) $1,020.37 $1,016.59 $1,016.59 $1,017.85 $1,019.11 $1,021.93 $1,022.43 $1,021.63 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 1/31/17. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the six-month period; then multiplying the result by the number of days in the six-month period; and then dividing that result by the number of days in the year. 12 Growth Opportunities Fund Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Before sales charge , or net asset value, is the price, or value, of one share of a mutual fund, without a sales charge. Before-sales-charge figures fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. After sales charge is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. After-sales-charge performance figures shown here assume the 5.75% maximum sales charge for class A shares and 3.50% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your fund’s class B CDSC declines over time from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge and may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC. Class R shares are not subject to an initial sales charge or CDSC and are only available to employer-sponsored retirement plans. Class R5 and R6 shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are only available to employer-sponsored retirement plans. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Comparative indexes Bloomberg Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. Russell 1000 Growth Index is an unmanaged index of those companies in the large-cap Russell 1000 Index chosen for their growth orientation. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Frank Russell Company is the source and owner of the trademarks, service marks, and copyrights related to the Russell Indexes. Russell® is a trademark of Frank Russell Company. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a fund’s category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. Growth Opportunities Fund 13 Other information for shareholders Important notice regarding delivery of shareholder documents In accordance with Securities and Exchange Commission (SEC) regulations, Putnam sends a single copy of annual and semiannual shareholder reports, prospectuses, and proxy statements to Putnam shareholders who share the same address, unless a shareholder requests otherwise. If you prefer to receive your own copy of these documents, please call Putnam at 1-800-225-1581, and Putnam will begin sending individual copies within30days. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2016, are available in the Individual Investors section of putnam.com, and on the SEC’s website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Form N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Form N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of January 31, 2017, Putnam employees had approximately $465,000,000 and the Trustees had approximately $135,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. 14Growth Opportunities Fund Financial statements These sections of the report, as well as the accompanying Notes, constitute the fund’s financial statements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal period. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. Growth Opportunities Fund 15 The fund’s portfolio 1/31/17 (Unaudited) COMMON STOCKS (98.5%)* Shares Value Aerospace and defense (3.5%) Northrop Grumman Corp. 296,035 $67,815,698 Raytheon Co. 209,000 30,129,440 United Technologies Corp. 350,900 38,483,203 Banks (2.0%) Bank of America Corp. 3,390,119 76,752,294 Beverages (3.1%) Anheuser-Busch InBev SA/NV ADR (Belgium) S 340,600 35,510,956 Constellation Brands, Inc. Class A 156,100 23,377,536 Monster Beverage Corp. † 462,055 19,683,543 PepsiCo, Inc. 384,800 39,934,544 Biotechnology (5.9%) Alexion Pharmaceuticals, Inc. † 110,800 14,479,344 Amgen, Inc. 189,300 29,659,524 Biogen, Inc. † ## 217,600 55,252,992 BioMarin Pharmaceutical, Inc. † 179,700 15,747,111 Celgene Corp. † 873,699 101,480,139 Vertex Pharmaceuticals, Inc. † 138,000 11,850,060 Building products (2.5%) Johnson Controls International PLC 2,244,840 98,728,063 Capital markets (2.3%) Charles Schwab Corp. (The) 979,100 40,378,084 KKR & Co. LP 673,800 11,697,168 Morgan Stanley 873,300 37,106,517 Chemicals (2.6%) Albemarle Corp. 367,400 34,035,936 Sherwin-Williams Co. (The) 112,547 34,192,904 Symrise AG (Germany) 530,868 31,886,443 Consumer finance (1.1%) Oportun Financial Corp. (acquired 6/23/15, cost $1,923,622) (Private) † F 674,955 1,731,260 Synchrony Financial 1,173,900 42,049,098 Containers and packaging (1.3%) RPC Group PLC (United Kingdom) 1,520,000 20,500,193 Sealed Air Corp. 607,800 29,478,300 Distributors (0.6%) LKQ Corp. † 680,700 21,721,137 Diversified telecommunication services (0.3%) Zayo Group Holdings, Inc. † 385,600 12,323,776 16Growth Opportunities Fund COMMON STOCKS (98.5%)* cont. Shares Value Electric utilities (0.3%) Select Energy Services Class A † F 597,000 $12,686,250 Energy equipment and services (1.0%) Halliburton Co. 704,000 39,825,280 Equity real estate investment trusts (REITs) (0.5%) Gaming and Leisure Properties, Inc. 586,300 18,544,669 Food and staples retail (2.5%) Costco Wholesale Corp. 136,600 22,395,570 Walgreens Boots Alliance, Inc. 922,949 75,626,441 Health-care equipment and supplies (5.7%) Becton Dickinson and Co. 275,700 48,878,853 Boston Scientific Corp. † 1,064,600 25,614,276 C.R. Bard, Inc. 231,500 54,941,895 Danaher Corp. 711,433 59,703,457 Intuitive Surgical, Inc. † 44,900 31,101,781 Health-care providers and services (0.7%) Humana, Inc. 135,200 26,837,200 Hotels, restaurants, and leisure (1.8%) Dave & Buster’s Entertainment, Inc. † 319,600 17,405,416 Hilton Worldwide Holdings, Inc. 582,030 33,513,287 Las Vegas Sands Corp. 289,100 15,200,878 Lindblad Expeditions Holdings, Inc. † 238,590 2,144,924 Household durables (0.5%) PulteGroup, Inc. 907,000 19,509,570 Insurance (0.4%) Prudential PLC (United Kingdom) 892,251 17,249,585 Internet and direct marketing retail (7.1%) Amazon.com, Inc. † 237,450 195,535,326 Ctrip.com International, Ltd. ADR (China) † S 173,500 7,496,935 Delivery Hero Holding GmbH (acquired 6/12/15, cost $7,709,703) (Private) (Germany) † F 1,001 6,655,732 Expedia, Inc. 173,100 21,047,229 FabFurnish GmbH (acquired 8/2/13, cost $194) (Private) (Brazil) † F 292 236 Global Fashion Group SA (acquired 8/2/13, cost $9,654,255) (Private) (Brazil) † F 227,896 1,794,774 New Bigfoot Other Assets GmbH (acquired 8/2/13, cost $194) (Private) (Brazil) † F 146 118 New Middle East Other Assets GmbH (acquired 8/2/13, cost $78) (Private) (Brazil) † F 59 48 Priceline Group, Inc. (The) † 27,247 42,917,567 Growth Opportunities Fund 17 COMMON STOCKS (98.5%)* cont. Shares Value Internet software and services (11.5%) Alibaba Group Holding, Ltd. ADR (China) † S 506,999 $51,364,069 Alphabet, Inc. Class C † 282,500 225,093,175 Criteo SA ADR (France) † S 189,700 8,549,779 Facebook, Inc. Class A † 1,062,026 138,403,228 Shopify, Inc. Class A (Canada) † 271,400 13,792,548 Tencent Holdings, Ltd. (China) 381,300 10,044,945 IT Services (5.5%) Fidelity National Information Services, Inc. 407,400 32,355,708 Visa, Inc. Class A 2,160,800 178,719,768 Life sciences tools and services (1.9%) Agilent Technologies, Inc. 1,495,200 73,219,944 Machinery (0.8%) Dover Corp. 127,443 9,908,693 Fortive Corp. 375,016 20,742,135 Media (4.5%) Charter Communications, Inc. Class A † 125,700 40,720,515 Comcast Corp. Class A 426,700 32,181,714 DISH Network Corp. Class A † 198,700 11,757,079 Live Nation Entertainment, Inc. † 1,418,596 40,600,218 Walt Disney Co. (The) 451,300 49,936,345 Metals and mining (0.4%) Nucor Corp. 257,400 14,952,366 Oil, gas, and consumable fuels (2.0%) Anadarko Petroleum Corp. 624,700 43,435,391 EnVen Energy Corp. 144A † F 415,000 4,150,000 EOG Resources, Inc. 298,200 30,291,156 Personal products (0.5%) Edgewell Personal Care Co. † 238,100 18,771,804 Pharmaceuticals (1.3%) Allergan PLC † 181,307 39,686,289 Jazz Pharmaceuticals PLC † 92,551 11,283,818 Professional services (0.4%) Equifax, Inc. 146,600 17,193,248 Road and rail (2.8%) Norfolk Southern Corp. 934,728 109,793,151 18Growth Opportunities Fund COMMON STOCKS (98.5%)* cont. Shares Value Semiconductors and semiconductor equipment (3.8%) Applied Materials, Inc. 680,400 $23,303,700 Broadcom, Ltd. 288,600 57,575,700 Micron Technology, Inc. † 1,456,900 35,125,859 Qorvo, Inc. † 123,600 7,936,356 Taiwan Semiconductor Manufacturing Co., Ltd. ADR (Taiwan) 720,100 22,258,291 Software (7.5%) Adobe Systems, Inc. † 429,900 48,742,062 Microsoft Corp. 2,735,300 176,837,145 salesforce.com, Inc. † 607,529 48,055,544 ServiceNow, Inc. † 171,700 15,559,454 Specialty retail (3.9%) Home Depot, Inc. (The) 637,711 87,736,279 TJX Cos., Inc. (The) 561,200 42,045,104 Ulta Salon, Cosmetics & Fragrance, Inc. † 72,300 19,685,844 Technology hardware, storage, and peripherals (3.8%) Apple, Inc. 1,220,177 148,068,479 Textiles, apparel, and luxury goods (0.5%) NIKE, Inc. Class B 336,200 17,784,980 Trading companies and distributors (0.3%) United Rentals, Inc. † 85,000 10,753,350 Wireless telecommunication services (1.4%) T-Mobile US, Inc. † 854,200 53,191,034 Total common stocks (cost $3,046,655,588) CONVERTIBLE PREFERRED STOCKS (0.9%)* Shares Value Oportun Financial Corp. Ser. A-1, 8.00% cv. pfd. (acquired 6/23/15, cost $5,253) (Private) †∆ ∆ F 1,843 $4,727 Oportun Financial Corp. Ser. B-1, 8.00% cv. pfd. (acquired 6/23/15, cost $100,457) (Private) † ∆ ∆ F 31,891 90,411 Oportun Financial Corp. Ser. C-1, 8.00% cv. pfd. (acquired 6/23/15, cost $235,942) (Private) † ∆ ∆ F 46,354 212,348 Oportun Financial Corp. Ser. D-1, 8.00% cv. pfd. (acquired 6/23/15, cost $342,236) (Private) † ∆ ∆ F 67,237 308,013 Oportun Financial Corp. Ser. E-1, 8.00% cv. pfd. (acquired 6/23/15, cost $191,914) (Private) † ∆ ∆ F 34,957 172,723 Oportun Financial Corp. Ser. F, 8.00% cv. pfd. (acquired 6/23/15, cost $579,325) (Private) † ∆ ∆ F 75,433 521,393 Oportun Financial Corp. Ser. F-1, 8.00% cv. pfd. (acquired 6/23/15, cost $1,624,930) (Private) † ∆ ∆ F 570,151 1,462,437 Oportun Financial Corp. Ser. G, 8.00% cv. pfd. (acquired 6/23/15, cost $2,054,710) (Private) † ∆ ∆ F 720,951 1,849,239 Growth Opportunities Fund 19 CONVERTIBLE PREFERRED STOCKS (0.9%)* cont. Shares Value Oportun Financial Corp. Ser. H, 8.00% cv. pfd. (acquired 2/6/15, cost $6,422,373) (Private) † ∆ ∆ F 2,255,601 $5,780,135 Uber Technologies, Inc. Ser. E, 8.00% cv. pfd. (acquired 2/18/15, cost $19,183,494) (Private) † ∆ ∆ F 567,268 24,900,115 Total convertible preferred stocks (cost $30,740,634) U.S. GOVERNMENT AGENCY Principal MORTGAGE OBLIGATIONS (—%)* amount Value Federal National Mortgage Association Ser. 13-10, Class PA, 1.500%, 02/25/43 i $399,463 $386,724 Total U.S. government agency mortgage obligations (cost $386,724) Expiration Strike WARRANTS (—%)* † date price Warrants Value Citigroup, Inc. 1/4/19 $106.10 200,830 $30,125 EnVen Energy Corp. 144A F 11/6/20 12.50 415,000 42 EnVen Energy Corp. 144A F 11/6/20 15.00 415,000 42 Neuralstem, Inc. Ser. J (acquired 1/3/14, cost $—) F 1/3/19 3.64 82,533 — Total warrants (cost $198,863) Principal amount/ SHORT-TERM INVESTMENTS (4.7%)* shares Value Putnam Cash Collateral Pool, LLC 0.94% d Shares 86,749,325 $86,749,325 Putnam Short Term Investment Fund 0.74% L Shares 94,065,399 94,065,399 State Street Institutional U.S. Government Money Market Fund, Premier Class 0.47% P Shares 30,000 30,000 U.S. Treasury Bills 0.498%, 4/6/17 # $136,000 135,887 U.S. Treasury Bills 0.474%, 2/23/17 # 124,000 123,965 U.S. Treasury Bills 0.517%, 2/9/17 # 85,000 84,991 U.S. Treasury Bills 0.418%, 2/2/17 # 51,000 50,999 Total short-term investments (cost $181,240,560) TOTAL INVESTMENTS Total investments (cost $3,259,222,369) Key to holding’s abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from August 1, 2016 through January 31, 2017 (the reporting period). Within the following notes to the portfolio, references to “ASC820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures and references to “OTC”, if any, represent over-the-counter. * Percentages indicated are based on net assets of $3,872,851,105. † This security is non-income-producing. ∆ ∆ This security is restricted with regard to public resale. The total fair value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $45,483,709, or 1.2% of net assets. 20 Growth Opportunities Fund # This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. ## Forward commitment, in part or in entirety (Note 1). d Affiliated company. See Notes 1 and 5 to the financial statements regarding securities lending. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. F This security is valued by Putnam Management at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC820 based on the securities’ valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio (Note 1). i This security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts (Note 1). L Affiliated company (Note 5). The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. P This security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period (Note 1). S Security on loan, in part or in entirety, at the close of the reporting period (Note 1). At the close of the reporting period, the fund maintained liquid assets totaling $56,983,758 to cover certain derivative contracts and the settlement of certain securities. Unless otherwise noted, the rates quoted in Short-term investments security descriptions represent the weighted average yield to maturity. 144A after the name of an issuer represents securities exempt from registration under Rule 144A of the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. FORWARD CURRENCY CONTRACTS at 1/31/17 (aggregate face value $109,026,033) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. British Pound Sell 3/16/17 $34,566,863 $34,839,547 $272,684 JPMorgan Chase Bank N.A. Euro Sell 3/16/17 71,509,441 70,916,468 (592,973) State Street Bank and Trust Co. Euro Sell 3/16/17 1,516,420 1,501,948 (14,472) UBS AG Euro Sell 3/16/17 1,786,568 1,768,070 (18,498) Total FUTURES CONTRACTS OUTSTANDING at 1/31/17 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) NASDAQ 100 Index E-Mini (Long) 33 $3,374,415 Mar-17 $(29,736) S&P 500 Index E-Mini (Long) 30 3,411,750 Mar-17 (24,360) Total Growth Opportunities Fund 21 ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks * : Consumer discretionary $718,940,347 $—­ $8,450,908 Consumer staples 235,300,394 —­ —­ Energy 113,551,827 4,150,000 —­ Financials 207,983,161 17,249,585 1,731,260 Health care 599,736,683 —­ —­ Industrials 403,546,981 —­ —­ Information technology 1,241,785,810 —­ —­ Materials 112,659,506 52,386,636 —­ Real estate 18,544,669 —­ —­ Telecommunication services 65,514,810 —­ —­ Utilities —­ 12,686,250 —­ Total common stocks Convertible preferred stocks —­ —­ 35,301,541 U.S. government and agency mortgage obligations —­ 386,724 —­ Warrants 30,125 84 —­ Short-term investments 94,095,399 87,145,167 —­ Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $—­ $(353,259) $—­ Futures contracts (54,096) —­ —­ Totals by level $—­ * Common stock classifications are presented at the sector level, which may differ from the fund’s portfolio presentation. During the reporting period, transfers between Level 1 and Level 2 within the fair value hierarchy, if any (other than certain transfers involving non-U.S. equity securities as described in Note 1), did not represent, in the aggregate, more than 1% of the fund’s net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. 22 Growth Opportunities Fund The following is a reconciliation of Level 3 assets as of the close of the reporting period: Change in net unrealized Total Total Balance Accrued appreciation/ Proceeds transfers transfers Balance Investments as of discounts/ Realized (deprecia- Cost of from into out of as of in securities: 7/31/16 premiums gain/(loss) tion) # purchases sales Acquired ** Level 3 † Level 3 † 1/31/17 Common stocks * : Consumer discretionary $873,176 $— $— $51,345 $— $— $7,526,387 $— $— $8,450,908 Financials — 1,731,260 — — 1,731,260 Total common stocks $— $— $— $— $— $— Convertible preferred stocks $ — 35,301,541 — — $35,301,541 Totals $— $— $— $— $— $— * Common stock classifications are presented at the sector level, which may differ from the fund’s portfolio presentation. ** Acquired from Putnam Voyager Fund (Note 7). † Transfers during the reporting period are accounted for using the end of period market value and did not represent, in the aggregate, more than 1% of the fund’s net assets measured as of the end of the period. # Includes $51,345 related to Level 3 securities still held at period end. Total change in unrealized appreciation/ (depreciation) for securities (including Level 1 and Level 2) can be found in the Statement of operations. The table below represents quantitative information on internally priced Level 3 securities that were valued using unobservable inputs. The table excludes securities with valuations provided by a broker. Impact to Range of Valuation from Valuation unobservable inputs an Increase Description Fair Value Techniques Unobservable Input (Weighted Average) in Input 1 Market Transaction price $7,387.87 Increase Private equity $6,655,732 transaction price Liquidity discount 10% Decrease Market Private equity $37,032,801 transaction Liquidity discount 10% Decrease price Market Private Equity $402 transaction Liquidity discount 25% Decrease price EV/sales multiple 0.6x–2.2x (1.499x) Increase Comparable Private Equity $1,794,774 multiples Liquidity discount 25% Decrease Uncertainty discount 10% Decrease 1 Expected directional change in fair value that would result from an increase in the unobservable input. The accompanying notes are an integral part of these financial statements. Growth Opportunities Fund 23 Statement of assets and liabilities 1/31/17 (Unaudited) ASSETS Investment in securities, at value, including $85,000,291 of securities on loan (Note 1): Unaffiliated issuers (identified cost $3,078,407,645) $3,850,363,143 Affiliated issuers (identified cost $180,814,724) (Notes 1 and 5) 180,814,724 Cash 45 Foreign currency (cost $796,651) (Note 1) 795,181 Dividends, interest and other receivables 1,893,836 Receivable for shares of the fund sold 1,589,993 Receivable for investments sold 55,298,419 Unrealized appreciation on forward currency contracts (Note 1) 272,684 Prepaid assets 68,634 Total assets LIABILITIES Payable for investments purchased 61,947,105 Payable for purchases of delayed delivery securities (Note 1) 56,282,871 Payable for shares of the fund repurchased 6,018,663 Payable for compensation of Manager (Note 2) 1,380,135 Payable for custodian fees (Note 2) 51,268 Payable for investor servicing fees (Note 2) 1,259,677 Payable for Trustee compensation and expenses (Note 2) 1,938,089 Payable for administrative services (Note 2) 38,829 Payable for distribution fees (Note 2) 891,435 Payable for variation margin (Note 1) 21,529 Unrealized depreciation on forward currency contracts (Note 1) 625,943 Collateral on securities loaned, at value (Note 1) 86,749,325 Collateral on certain derivative contracts, at value (Note 1) 416,724 Other accrued expenses 623,961 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1, 4 and 7) $3,445,116,777 Undistributed net investment income (Notes 1 and 7) 924,058 Accumulated net realized loss on investments and foreign currency transactions (Notes 1 and 7) (344,730,072) Net unrealized appreciation of investments and assets and liabilities in foreign currencies (Note 7) 771,540,342 Total — Representing net assets applicable to capital shares outstanding (Continued on next page) 24 Growth Opportunities Fund Statement of assets and liabilities cont. COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($3,246,911,879 divided by 127,328,012 shares) $25.50 Offering price per class A share (100/94.25 of $25.50) * $27.06 Net asset value and offering price per class B share ($78,509,321 divided by 3,584,268 shares) ** $21.90 Net asset value and offering price per class C share ($139,485,953 divided by 6,258,410 shares) ** $22.29 Net asset value and redemption price per class M share ($26,209,489 divided by 1,131,415 shares) $23.17 Offering price per class M share (100/96.50 of $23.17) * $24.01 Net asset value, offering price and redemption price per class R share ($10,410,263 divided by 421,902 shares) $24.67 Net asset value, offering price and redemption price per class R5 share ($10,736,227 divided by 402,830 shares) $26.65 Net asset value, offering price and redemption price per class R6 share ($65,990,382 divided by 2,474,148 shares) $26.67 Net asset value, offering price and redemption price per class Y share ($294,597,591 divided by 11,093,755 shares) $26.56 * On single retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. ** Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. The accompanying notes are an integral part of these financial statements. Growth Opportunities Fund 25 Statement of operations Six months ended 1/31/17 (Unaudited) INVESTMENT INCOME Dividends (net of foreign tax of $91,756) $22,521,956 Interest (including interest income of $71,795 from investments in affiliated issuers) (Note 5) 72,061 Securities lending (net of expenses) (Notes 1 and 5) 56,737 Total investment income EXPENSES Compensation of Manager (Note 2) 5,200,283 Investor servicing fees (Note 2) 2,492,491 Custodian fees (Note 2) 18,106 Trustee compensation and expenses (Note 2) 53,679 Distribution fees (Note 2) 3,241,085 Administrative services (Note 2) 50,266 Other 572,615 Total expenses Expense reduction (Note 2) (35,320) Net expenses Net investment income Net realized gain on investments (Notes 1 and 3) 214,642,423 Net realized gain on swap contracts (Note 1) 217,549 Net realized gain on futures contracts (Note 1) 1,254,661 Net realized gain on foreign currency transactions (Note 1) 743,932 Net unrealized depreciation of assets and liabilities in foreign currencies during the period (331,772) Net unrealized depreciation of investments, futures contracts and swap contracts during the period (10,733,007) Net gain on investments Net increase in net assets resulting from operations The accompanying notes are an integral part of these financial statements. 26 Growth Opportunities Fund Statement of changes in net assets INCREASE (DECREASE) IN NET ASSETS Six months ended 1/31/17* Year ended 7/31/16 Operations Net investment income $11,057,549 $389,716 Net realized gain (loss) on investments and foreign currency transactions 216,858,565 (17,339,214) Net unrealized appreciation (depreciation) of investments and assets and liabilities in foreign currencies (11,064,779) 18,491,657 Net increase in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class A (260,057) (1,034,168) Class R — (2,893) Class R5 — (49,916) Class R6 (57,798) (184,065) Class Y (55,684) (445,560) Net realized short-term gain on investments Class A — (8,638,269) Class B — (429,604) Class C — (728,756) Class M — (122,594) Class R — (98,162) Class R5 — (183,800) Class R6 — (560,455) Class Y — (1,693,126) From net realized long-term gain on investments Class A — (14,094,017) Class B — (700,934) Class C — (1,189,024) Class M — (200,023) Class R — (160,158) Class R5 — (299,883) Class R6 — (914,427) Class Y — (2,762,470) Increase from capital share transactions (Notes 4 and 7) 3,002,352,212 27,001,870 Total increase (decrease) in net assets NET ASSETS Beginning of period 654,021,097 659,969,372 End of period (including undistributed net investment income of $924,058 and $56,738, respectively) * Unaudited. The accompanying notes are an integral part of these financial statements. Growth Opportunities Fund 27 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS LESS DISTRIBUTIONS RATIOS AND SUPPLEMENTAL DATA Ratio of net Net asset Net Net realized From Ratio investment value, investment and unrealized Total from From net realized Non-recurring Net asset Total return Net assets, of expenses income (loss) beginning income gain (loss) investment net investment gain Total Redemption reimburse-­ value, end at net asset end of period to average to average Portfolio Period ended­ of period­ (loss) a on investments­ operations­ income­ on investments­ distributions fees ments­ of period­ value (%) b (in thousands) net assets (%) c net assets (%) turnover (%) Class A­ January 31, 2017 ** $23.95­ .12 ­ d 1.43­ 1.55­ —­ e —­ —­ e —­ —­ $25.50­ * $3,246,912­ .49 * .50 * d 51 * July 31, 2016­ 25.11­ .02­ .13­ .15­ (.06) (1.25) —­ —­ 23.95­ .72­ 433,488­ 1.08 ­ f .07­ f 65­ July 31, 2015­ 25.68­ — ­ e 3.15­ 3.15­ (.13) (3.59) —­ —­ 25.11­ 12.82­ 469,652­ 1.09­ .02­ 68­ July 31, 2014­ 21.94­ .08­ 4.64­ 4.72­ (.05) (1.00) —­ .07­ g 25.68­ 22.27­ 390,651­ 1.10­ .33­ 83­ July 31, 2013­ 17.57­ .05­ 4.38­ 4.43­ (.06) —­ — ­ e —­ 21.94­ 25.30­ 330,392­ 1.13­ .28­ 89­ July 31, 2012­ 17.18­ .05­ .34­ .39­ —­ —­ —­ — ­ e —­ 17.57­ 2.27­ 282,145­ 1.17­ .32­ 56­ Class B­ January 31, 2017 ** $20.65­ .02 ­ d 1.23­ 1.25­ —­ —­ —­ —­ —­ $21.90­ * $78,509­ .86 * .10 * d 51 * July 31, 2016­ 21.93­ (.14) .11­ —­ (1.25) —­ —­ 20.65­ 18,341­ 1.83­ f (.68) f 65­ July 31, 2015­ 22.90­ (.16) 2.78­ 2.62­ —­ (3.59) —­ —­ 21.93­ 11.97­ 20,482­ 1.84­ (.73) 68­ July 31, 2014­ 19.77­ (.09) 4.16­ 4.07­ —­ (1.00) —­ .06­ g 22.90­ 21.33­ 20,030­ 1.85­ (.41) 83­ July 31, 2013­ 15.89­ (.08) 3.96­ 3.88­ —­ —­ —­ —­ e —­ 19.77­ 24.42­ 19,926­ 1.88­ (.46) 89­ July 31, 2012­ 15.66­ (.06) .29­ .23­ —­ —­ —­ —­ e —­ 15.89­ 1.47­ 18,678­ 1.92­ (.43) 56­ Class C­ January 31, 2017 ** $21.01­ .01 ­ d 1.27­ 1.28­ —­ —­ —­ —­ —­ $22.29­ * $139,486­ .86 * .08 * d 51 * July 31, 2016­ 22.29­ (.14) .11­ —­ (1.25) —­ —­ 21.01­ 33,055­ 1.83­ f (.68) f 65­ July 31, 2015­ 23.22­ (.17) 2.83­ 2.66­ —­ (3.59) —­ —­ 22.29­ 11.97­ 31,265­ 1.84­ (.74) 68­ July 31, 2014­ 20.03­ (.09) 4.22­ 4.13­ —­ (1.00) —­ .06 ­ g 23.22­ 21.35­ 19,493­ 1.85­ (.42) 83­ July 31, 2013­ 16.10­ (.08) 4.01­ 3.93­ —­ —­ —­ —­ e —­ 20.03­ 24.41­ 15,402­ 1.88­ (.47) 89­ July 31, 2012­ 15.87­ (.07) .30­ .23­ —­ —­ —­ —­ e —­ 16.10­ 1.45­ 13,099­ 1.92­ (.43) 56­ Class M­ January 31, 2017 ** $21.81­ .04 ­ d 1.32­ 1.36­ —­ —­ —­ —­ —­ $23.17­ * $26,209­ .74 * .21 *d 51 * July 31, 2016­ 23.04­ (.09) .11­ .02­ —­ (1.25) —­ —­ 21.81­ .21­ 5,800­ 1.58­ f (.43) f 65­ July 31, 2015­ 23.86­ (.11) 2.90­ 2.79­ (.02) (3.59) —­ —­ 23.04­ 12.25­ 5,991­ 1.59­ (.48) 68­ July 31, 2014­ 20.50­ (.04) 4.33­ 4.29­ —­ (1.00) —­ .07­ g 23.86­ 21.71­ 5,554­ 1.60­ (.17) 83­ July 31, 2013­ 16.44­ (.04) 4.10­ 4.06­ —­ —­ —­ —­ e —­ 20.50­ 24.70­ 5,041­ 1.63­ (.21) 89­ July 31, 2012­ 16.17­ (.03) .30­ .27­ —­ —­ —­ —­ e —­ 16.44­ 1.67­ 4,588­ 1.67­ (.18) 56­ Class R­ January 31, 2017 ** $23.20­ .07­ d 1.40­ 1.47­ —­ —­ —­ —­ —­ $24.67­ * $10,410­ .61 * .32 * d 51 * July 31, 2016­ 24.38­ (.04) .12­ .08­ (.01) (1.25) —­ —­ 23.20­ .47­ 2,928­ 1.33­ f (.18) f 65­ July 31, 2015­ 25.08­ (.06) 3.07­ 3.01­ (.12) (3.59) —­ —­ 24.38­ 12.55­ 4,174­ 1.34­ (.23) 68­ July 31, 2014­ 21.48­ .01­ 4.54­ 4.55­ (.02) (1.00) —­ .07­ g 25.08­ 21.96­ 4,362­ 1.35­ .05­ 83­ July 31, 2013­ 17.19­ —­ e 4.30­ 4.30­ (.01) —­ —­ e —­ 21.48­ 25.01­ 2,270­ 1.38­ .01­ 89­ July 31, 2012­ 16.86­ .01­ .32­ .33­ —­ —­ —­ — ­ e —­ 17.19­ 1.96­ 1,632­ 1.42­ .06­ 56­ See notes to financial highlights at the end of this section. The accompanying notes are an integral part of these financial statements. 28Growth Opportunities Fund Growth Opportunities Fund 29 Financial highlights cont. INVESTMENT OPERATIONS LESS DISTRIBUTIONS RATIOS AND SUPPLEMENTAL DATA Ratio of net Net asset Net Net realized From Ratio investment value, investment and unrealized Total from From net realized Non-recurring Net asset Total return Net assets, of expenses income (loss) beginning income gain (loss) investment net investment gain Total Redemption reimburse­- value, end at net asset end of period to average to average Portfolio Period ended­ of period­ (loss) a on investments­ operations­ income­ on investments­ distributions fees ments­ of period­ value (%) b (in thousands) net assets (%) c net assets (%) turnover (%) Class R5­ January 31, 2017 ** $24.99­ .12­ d 1.54­ 1.66­ —­ —­ —­ —­ —­ $26.65­ * $10,736­ .33 * .50 * d 51 * July 31, 2016­ 26.13­ .09­ .15­ .24­ (.13) (1.25) —­ —­ 24.99­ 1.06­ 9,912­ .77­ f .38 ­ f 65­ July 31, 2015­ 26.60­ .08­ 3.26­ 3.34­ (.22) (3.59) —­ —­ 26.13­ 13.15­ 10,542­ .79­ .32­ 68­ July 31, 2014­ 22.67­ (.02) 4.98­ 4.96­ (.10) (1.00) —­ .07 ­ g 26.60­ 22.62­ 1,166­ .78­ (.08) 83­ July 31, 2013­ 18.12­ .13­ 4.53­ 4.66­ (.11) —­ —­ —­ 22.67­ 25.82­ 13­ .75­ .65­ 89­ July 31, 2012 † 17.89­ — ­ e .23­ .23­ —­ —­ —­ —­ —­ 18.12­ 1.29 * 10­ .06 * (.01) * 56­ Class R6­ January 31, 2017 ** $25.01­ .15­ d 1.53­ 1.68­ (.02) —­ —­ —­ $26.67­ * $65,990­ .28 * .60 *d 51 * July 31, 2016­ 26.17­ .11­ .14­ .25­ (.16) (1.25) —­ —­ 25.01­ 1.09­ 33,780­ .67­ f .47­ f 65­ July 31, 2015­ 26.62­ .11­ 3.26­ 3.37­ (.23) (3.59) —­ —­ 26.17­ 13.26­ 25,983­ .69­ .40­ 68­ July 31, 2014­ 22.67­ .16­ 4.83­ 4.99­ (.11) (1.00) —­ .07­ g 26.62­ 22.79­ 17,005­ .68­ .62­ 83­ July 31, 2013­ 18.12­ .11­ h 4.57­ 4.68­ (.13) —­ —­ e —­ 22.67­ 25.94­ 6,821­ .65­ .47 ­ h 89­ July 31, 2012 † 17.89­ —­ e .23­ .23­ —­ —­ —­ —­ —­ 18.12­ 1.29 * 10­ .05 * — * i 56­ Class Y January 31, 2017 ** $24.91­ .13 ­ d 1.53­ 1.66­ (.01) —­ —­ —­ $26.56­ * $294,598­ .36 * .53 * d 51 * July 31, 2016­ 26.07­ .07­ .15­ .22­ (.13) (1.25) —­ —­ 24.91­ .97­ 116,717­ .83­ f .31­ f 65­ July 31, 2015­ 26.54­ .07­ 3.25­ 3.32­ (.20) (3.59) —­ —­ 26.07­ 13.09­ 91,881­ .84­ .25­ 68­ July 31, 2014­ 22.62­ .14­ 4.79­ 4.93­ (.08) (1.00) —­ .07­ g 26.54­ 22.57­ 17,028­ .85­ .56­ 83­ July 31, 2013­ 18.12­ .11­ 4.51­ 4.62­ (.12) —­ —­ e —­ 22.62­ 25.60­ 13,166­ .88­ .57­ 89­ July 31, 2012­ 17.68­ .10­ .34­ .44­ —­ —­ —­ —­ e —­ 18.12­ 2.49­ 16,582­ .92­ .57­ 56­ * Not annualized. ** Unaudited. † For the period July 3, 2012 (commencement of operations) to July 31, 2012. a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment and does not reflect the effect of sales charges. c Includes amounts paid through expense offset and/or brokerage/service arrangements, if any (Note 2). Also excludes acquired fund fees and expenses, if any. d Reflects a dividend received by the fund from a single issuer which amounted to the following amounts: Percentage of Per share average net assets Class A $0.12 0.48% Class B 0.10 0.46 Class C 0.10 0.45 Class M 0.10 0.45 Class R 0.10 0.43 Class R5 0.09 0.33 Class R6 0.10 0.38 Class Y 0.10 0.39 e Amount represents less than $0.01 per share. f Reflects a voluntary waiver of certain fund expenses in effect during the period. As a result of such waiver, the expenses of each class reflect a reduction of less than 0.01% as a percentage of average net assets. g Reflects a non-recurring reimbursement pursuant to a settlement between the Securities and Exchange Commission (the SEC) and Morgan Stanley & Co. which amounted to the following amounts per share outstanding on November 27, 2013: Per share Class A $0.07 Class B 0.06 Class C 0.06 Class M 0.07 Class R 0.07 Class R5 0.07 Class R6 0.07 Class Y 0.07 h The net investment income ratio and per share amount shown for the period ending may not correspond with the expected class specific differences for the period due to the timing of subscriptions into the class. i Amount represents less than 0.01% of average net assets. The accompanying notes are an integral part of these financial statements. 30 Growth Opportunities Fund Growth Opportunities Fund 31 Notes to financial statements 1/31/17 (Unaudited) Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission, references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. Unless otherwise noted, the “reporting period” represents the period from August 1, 2016 through January 31, 2017. Putnam Growth Opportunities Fund (the fund) is a diversified series of Putnam Investment Funds (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The goal of the fund is to seek capital appreciation. The fund invests mainly in common stocks of large U.S. companies, with a focus on growth stocks. Growth stocks are issued by companies whose earnings are expected to grow faster than those of similar firms, and whose business growth and other characteristics may lead to an increase in stock price. Putnam Management may consider, among other factors, a company’s valuation, financial strength, growth potential, competitive position in its industry, projected future earnings, cash flows and dividends when deciding whether to buy or sell investments. The fund offers classA, classB, classC, classM, classR, classR5, classR6 and classY shares. Effective April 1, 2017, purchases of classB shares will be closed to new and existing investors except by exchange from classB shares of another Putnam fund or through dividend and/or capital gains reinvestment.ClassA and classM shares are sold with a maximum front-end sales charge of 5.75% and 3.50%, respectively. ClassA shares generally are not subject to a contingent deferred sales charge, and classM, classR, classR5, classR6 and classY shares are not subject to a contingent deferred sales charge. ClassB shares, which convert to classA shares after approximately eight years, are not subject to a front-end sales charge and are subject to a contingent deferred sales charge if those shares are redeemed within six years of purchase. ClassC shares are subject to a one-year 1.00% contingent deferred sales charge and do not convert to classA shares. ClassR shares, which are not available to all investors, are sold at net asset value. The expenses for classA, classB, classC, classM and classR shares may differ based on the distribution fee of each class, which is identified in Note 2. ClassR5, classR6 and classY shares, which are sold at net asset value, are generally subject to the same expenses as classA, classB, classC, classM and classR shares, but do not bear a distribution fee and in the case of classR5 and classR6 shares, bear a lower investor servicing fee, which is identified in Note 2. ClassR5, classR6 and classY shares are not available to all investors. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. The fund has entered into contractual arrangements with an investment adviser, administrator, distributor, shareholder servicing agent and custodian, who each provide services to the fund. Unless expressly stated otherwise, shareholders are not parties to, or intended beneficiaries of these contractual arrangements, and these contractual arrangements are not intended to create any shareholder right to enforce them against the service providers or to seek any remedy under them against the service providers, either directly or on behalf of the fund. Under the fund’s Declaration of Trust, any claims asserted against or on behalf of the Putnam Funds, including claims against Trustees and Officers, must be brought in state and federal courts located within the Commonwealth of Massachusetts. Note 1: Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined 32Growth Opportunities Fund by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Security valuation Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund’s assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under Accounting Standards Codification 820 Fair Value Measurements and Disclosure s (ASC 820). If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations (including short-term investments with remaining maturities of 60 days or less) and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the scheduled close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the scheduled close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value certain foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. The foreign equity securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Growth Opportunities Fund 33 Interest income, net of any applicable withholding taxes, is recorded on the accrual basis. Dividend income, net of any applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. Securities purchased or sold on a forward commitment or delayed delivery basis may be settled at a future date beyond customary settlement time; interest income is accrued based on the terms of the securities. Losses may arise due to changes in the fair value of the underlying securities or if the counterparty does not perform under the contract. Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The fair value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Futures contracts The fund uses futures contracts to equitize cash. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. Risks may exceed amounts recognized on the Statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin.” Futures contracts outstanding at period end, if any, are listed after the fund’s portfolio. Forward currency contracts The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the fund’s portfolio. Total return swap contracts The fund entered into OTC total return swap contracts, which are arrangements to exchange a market-linked return for a periodic payment, both based on a notional principal amount, to gain exposure to specific sectors or industries. 34 Growth Opportunities Fund To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. OTC total return swap contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. Master agreements The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and, with respect to those amounts which can be sold or repledged, is presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $625,943 on open derivative contracts subject to the Master Agreements. There was no collateral posted by the fund at period end for these agreements. Securities lending The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The remaining maturities of the securities lending transactions are considered overnight and continuous. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. Income from securities lending, net of expenses, is included in investment income on the Statement of operations. Cash collateral is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. At the close of the reporting period, the fund received cash collateral of $86,749,325 and the value of securities loaned amounted to $85,000,291. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Lines of credit The fund participates, along with other Putnam funds, in a $317.5 million unsecured committed line of credit and a $235.5 million unsecured uncommitted line of credit, both provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder Growth Opportunities Fund 35 redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the higher of (1) the Federal Funds rate and (2) the overnight LIBOR plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.04% of the committed line of credit plus a $25,000 flat fee and 0.04% of the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of0.21% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. The fund may also be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the fund’s books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. Pursuant to federal income tax regulations applicable to regulated investment companies, the fund has elected to defer certain capital losses of $18,009,966 recognized during the period between November 1, 2015 and July 31, 2016 to its fiscal year ending July 31, 2017. The aggregate identified cost on a tax basis is $3,260,437,149, resulting in gross unrealized appreciation and depreciation of $814,983,911 and $44,243,193, respectively, or net unrealized appreciation of $770,740,718. Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (base fee) (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of all open-end mutual funds sponsored by Putnam Management (excluding net assets of funds that are invested in, or that are invested in by, other Putnam funds to the extent necessary to avoid “double counting” of those assets). Such annual rates may vary as follows: 0.710% of the first $5 billion, 0.510% of the next $50 billion, 0.660% of the next $5 billion, 0.490% of the next $50 billion, 0.610% of the next $10 billion, 0.480% of the next $100 billion and 0.560% of the next $10 billion, 0.475% of any excess thereafter. 36 Growth Opportunities Fund In addition, the monthly management fee consists of the monthly base fee plus or minus a performance adjustment for the month. The performance adjustment is determined based on performance over the thirty-six month period then ended. Each month, the performance adjustment is calculated by multiplying the performance adjustment rate and the fund’s average net assets over the performance period and dividing the result by twelve. The resulting dollar amount is added to, or subtracted from the base fee for that month. The performance adjustment rate is equal to 0.03 multiplied by the difference between the fund’s annualized performance (measured by the fund’s classA shares) and the annualized performance of the Russell 1000 Growth Index each measured over the performance period. On October 24, 2016, Putnam Voyager Fund, a mutual fund managed by Putnam Management, was merged into the fund. Effective upon the closing of the merger, Putnam Management contractually agreed that the performance adjustment for the fund will be calculated based on the historical performance of whichever fund (the fund or Putnam Voyager Fund) has the relatively lower performance for the relevant period before the closing of the merger, rather than based solely on the performance of the fund. The maximum annualized performance adjustment rate is +/– 0.12%. The monthly base fee is determined based on the fund’s average net assets for the month, while the performance adjustment is determined based on the fund’s average net assets over the performance period of up to thirty-six months. This means it is possible that, if the fund underperforms significantly over the performance period, and the fund’s assets have declined significantly over that period, the negative performance adjustment may exceed the base fee. In this event, Putnam Management would make a payment to the fund. Because the performance adjustment is based on the fund’s performance relative to its applicable benchmark index, and not its absolute performance, the performance adjustment could increase Putnam Management’s fee even if the fund’s shares lose value during the performance period provided that the fund outperformed its benchmark index, and could decrease Putnam Management’s fee even if the fund’s shares increase in value during the performance period provided that the fund underperformed its benchmark index. For the reporting period, the base fee represented an effective rate (excluding the impact from any expense waivers in effect) of 0.285% of the fund’s average net assets before a decrease of $1,470,379 (0.063% of the fund’s average net assets) based on performance. Putnam Management has contractually agreed, through November 30, 2017, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses, acquired fund fees and expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were not reduced as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. PIL did not manage any portion of the assets of the fund during the reporting period. If Putnam Management were to engage the services of PIL, Putnam Management would pay a quarterly sub-management fee to PIL for its services at an annual rate of 0.35% of the average net assets of the portion of the fund managed by PIL. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. received fees for investor servicing for classA, classB, classC, classM, classR and classY shares that included (1) a per account fee for each direct and underlying non-defined contribution account (“retail account”) of the fund; (2) a specified rate of the fund’s assets attributable to defined contribution plan accounts; and (3) a specified rate based on the average net assets in retail accounts. Putnam Investor Services, Inc. has agreed that the aggregate investor servicing fees for each fund’s retail and defined contribution accounts for these share classes will not exceed an annual rate of 0.25% of the fund’s average assets attributable to such accounts. ClassR5 shares paid a monthly fee based on the average net assets of classR5 shares at an annual rate of 0.15%. ClassR6 shares paid a monthly fee based on the average net assets of classR6 shares at an annual rate of 0.05%. Growth Opportunities Fund 37 Prior to September 1, 2016, Putnam Investor Services, Inc. received fees for investor servicing for classA, classB, classC, classM, classR and classY shares that included (1) a per account fee for each retail account of the fund and each of the other funds in its specified category, which was totaled and then allocated to each fund in the category based on its average daily net assets; (2) a specified rate of the fund’s assets attributable to defined contribution plan accounts; and (3) a specified rate based on the average net assets in retail accounts. Prior to September 1, 2016, Putnam Investor Services, Inc. had agreed that the aggregate investor servicing fees for each fund’s retail and defined contribution accounts for these share classes would not exceed an annual rate of 0.320% of the fund’s average assets attributable to such accounts. During the reporting period, the expenses for each class of shares related to investor servicing fees were as follows: ClassA $2,041,620 ClassR5 7,613 ClassB 56,160 ClassR6 12,604 ClassC 100,495 ClassY 248,023 ClassM 18,426 Total ClassR 7,550 The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. The fund also reduced expenses through brokerage/service arrangements. For the reporting period, the fund’s expenses were reduced by $2,507 under the expense offset arrangements and by $32,813 under the brokerage/ service arrangements. Each Independent Trustee of the fund receives an annual Trustee fee, of which $2,912, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted distribution plans (the “Plans”) with respect to the following class shares pursuant to Rule 12b–1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC, for services provided and expenses incurred in distributing shares of the fund. The Plans provide payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to the following amounts (“Maximum %”) of the average net assets attributable to each class. The Trustees have approved payment by the fund at the following annual rate (“Approved %”) of the average net assets attributable to each class. During the reporting period, the class-specific expenses related to distribution fees were as follows: Maximum % Approved % Amount ClassA 0.35% 0.25% $2,448,242 ClassB 1.00% 1.00% 257,537 ClassC 1.00% 1.00% 455,309 ClassM 1.00% 0.75% 63,159 ClassR 1.00% 0.50% 16,838 Total 38Growth Opportunities Fund For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of $77,510 and $977 from the sale of classA and classM shares, respectively, and received $17,207 and $1,324 in contingent deferred sales charges from redemptions of classB and classC shares, respectively. A deferred sales charge of up to 1.00% is assessed on certain redemptions of classA shares. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received $177 on classA redemptions. Note 3: Purchases and sales of securities During the reporting period, the cost of purchases and the proceeds from sales, excluding short-term investments, were as follows: Cost of purchases Proceeds from sales Investments in securities (Long-term) $1,233,731,505 $1,369,037,882 U.S. government securities (Long-term) — — Total The fund may purchase or sell investments from or to other Putnam funds in the ordinary course of business, which can reduce the fund’s transaction costs, at prices determined in accordance with SEC requirements and policies approved by the Trustees. During the reporting period, purchases or sales of long-term securities from or to other Putnam funds, if any, did not represent more than 5% of the fund’s total cost of purchases and/or total proceeds from sales. Note 4: Capital shares At the close of the reporting period, there were an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: SIX MONTHS ENDED 1/31/17 YEAR ENDED 7/31/16 ClassA Shares Amount Shares Amount Shares sold 2,084,328 $50,869,240 2,339,650 $54,237,060 Shares issued in connection with reinvestment of distributions 9,977 243,973 971,166 22,667,001 Shares issued in connection with the merger of Putnam Voyager Fund 114,124,925 2,752,378,880 — — 116,219,930 2,803,492,093 3,310,816 76,904,061 Shares repurchased (6,993,626) (171,213,929) (3,913,728) (88,626,863) Net increase (decrease) SIX MONTHS ENDED 1/31/17 YEAR ENDED 7/31/16 ClassB Shares Amount Shares Amount Shares sold 103,041 $2,162,756 132,185 $2,621,722 Shares issued in connection with reinvestment of distributions — — 52,935 1,070,341 Shares issued in connection with the merger of Putnam Voyager Fund 3,018,915 62,665,198 — — 3,121,956 64,827,954 185,120 3,692,063 Shares repurchased (426,051) (8,959,109) (230,670) (4,562,339) Net increase (decrease) Growth Opportunities Fund 39 SIX MONTHS ENDED 1/31/17 YEAR ENDED 7/31/16 ClassC Shares Amount Shares Amount Shares sold 355,929 $7,588,472 540,593 $11,092,588 Shares issued in connection with reinvestment of distributions — — 77,569 1,595,604 Shares issued in connection with the merger of Putnam Voyager Fund 4,914,919 103,810,010 — — 5,270,848 111,398,482 618,162 12,688,192 Shares repurchased (585,869) (12,526,985) (447,188) (8,812,276) Net increase SIX MONTHS ENDED 1/31/17 YEAR ENDED 7/31/16 ClassM Shares Amount Shares Amount Shares sold 13,823 $307,324 16,256 $341,762 Shares issued in connection with reinvestment of distributions — — 14,889 317,427 Shares issued in connection with the merger of Putnam Voyager Fund 899,504 19,733,068 — — 913,327 20,040,392 31,145 659,189 Shares repurchased (47,899) (1,068,881) (25,204) (524,159) Net increase SIX MONTHS ENDED 1/31/17 YEAR ENDED 7/31/16 ClassR Shares Amount Shares Amount Shares sold 32,248 $772,513 110,814 $2,472,008 Shares issued in connection with reinvestment of distributions — — 10,643 241,056 Shares issued in connection with the merger of Putnam Voyager Fund 298,222 6,963,819 — — 330,470 7,736,332 121,457 2,713,064 Shares repurchased (34,799) (815,032) (166,449) (3,600,800) Net increase (decrease) SIX MONTHS ENDED 1/31/17 YEAR ENDED 7/31/16 ClassR5 Shares Amount Shares Amount Shares sold 27,719 $709,936 40,045 $947,146 Shares issued in connection with reinvestment of distributions — — 21,959 533,599 Shares issued in connection with the merger of Putnam Voyager Fund 66,571 1,676,479 — — 94,290 2,386,415 62,004 1,480,745 Shares repurchased (88,166) (2,197,335) (68,671) (1,621,052) Net increase (decrease) 40 Growth Opportunities Fund SIX MONTHS ENDED 1/31/17 YEAR ENDED 7/31/16 ClassR6 Shares Amount Shares Amount Shares sold 199,742 $5,112,002 556,363 $13,517,187 Shares issued in connection with reinvestment of distributions 2,261 57,798 68,241 1,658,947 Shares issued in connection with the merger of Putnam Voyager Fund 1,263,380 31,859,582 — — 1,465,383 37,029,382 624,604 15,176,134 Shares repurchased (341,688) (8,663,859) (267,167) (6,316,189) Net increase SIX MONTHS ENDED 1/31/17 YEAR ENDED 7/31/16 ClassY Shares Amount Shares Amount Shares sold 1,485,641 $37,904,945 2,284,292 $54,045,360 Shares issued in connection with reinvestment of distributions 1,752 44,615 139,679 3,385,829 Shares issued in connection with the merger of Putnam Voyager Fund 6,406,558 160,818,503 — — 7,893,951 198,768,063 2,423,971 57,431,189 Shares repurchased (1,485,702) (37,881,771) (1,262,774) (29,679,089) Net increase At the close of the reporting period, Putnam Investments, LLC owned 715 classR5 shares of the fund (0.18% of classR5 shares outstanding), valued at $19,055. Note 5: Affiliated transactions Transactions during the reporting period with any company which is under common ownership or control were as follows: Fair value at the Fair value at the beginning of the Investment end of the Name of affiliate reporting period Purchase cost Sale proceeds income reporting period Putnam Cash Collateral Pool, LLC * $— $289,940,628 $203,191,303 $103,289 $86,749,325 Putnam Short Term Investment Fund ** 3,466,277 382,929,253 292,330,131 71,795 94,065,399 Totals * No management fees are charged to Putnam Cash Collateral Pool, LLC (Note 1). ** Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. Note 6: Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations. Growth Opportunities Fund41 Note 7: Acquisition of Putnam Voyager Fund On October 24, 2016, the fund issued 114,124,925, 3,018,915, 4,914,919, 899,504, 298,222, 66,571, 1,263,380 and 6,406,558 classA, classB, classC, classM, classR, classR5, classR6 and classY shares, respectively, for 101,531,414, 2,876,030, 4,228,733, 808,218, 261,484, 58,473, 1,111,049 and 5,619,795 classA, classB, classC, classM, classR, classR5, classR6 and classY shares of Putnam Voyager Fund to acquire that fund’s net assets in a tax-free exchange approved by the shareholders. The purpose of the transaction was to combine two Putnam funds with substantially similar investment objectives and investment strategies into a single Putnam fund with a larger asset base and therefore potentially lower expenses for fund shareholders. The investment portfolio of Putnam Voyager Fund, with a fair value of $3,122,565,305 and an identified cost of $2,485,027,039 at October 21, 2016, was the principal asset acquired by the fund. The net assets of the fund and Putnam Voyager Fund on October 21, 2016, were $662,630,686 and $3,139,905,539, respectively. On October 21, 2016, Putnam Voyager Fund had accumulated net investment loss of $9,816,690, accumulated net realized loss of $542,363,891 and unrealized appreciation of $637,538,266. The aggregate net assets of the fund immediately following the acquisition were $3,802,536,225. Assuming the acquisition had been completed on August 1, 2016, the fund’s pro forma results of operations for the reporting period are as follows: Net investment income $11,870,870 Net gain on investments $237,102,552 Net increase in net assets resulting from operations $248,973,422 Because the combined investment portfolios have been managed as a single portfolio since the acquisition was completed, it is not practicable to separate the amounts of revenue and earnings of Putnam Voyager Fund that have been included in the fund’s Statement of operations for the current fiscal period. Note 8: Summary of derivative activity The volume of activity for the reporting period for any derivative type that was held during the period is listed below and was based on an average of the holdings at the end of each fiscal quarter: Futures contracts (number of contracts) 90 Forward currency contracts (contract amount) $93,900,000 OTC total return swap contracts (notional) $220,000 Warrants (number of warrants) 1,000,000 The following is a summary of the fair value of derivative instruments as of the close of the reporting period: Fair value of derivative instruments as of the close of the reporting period ASSET DERIVATIVES LIABILITY DERIVATIVES Derivatives not accounted for as Statement of Statement of hedging instruments assetsand assetsand under ASC 815 liabilities location Fair value liabilities location Fair value Foreign exchange contracts Receivables $272,684 Payables $625,943 Payables, Net assets — Equity contracts Investments 30,209 Unrealized depreciation 54,096 * Total * Includes cumulative appreciation/depreciation of futures contracts as reported in the fund’s portfolio. Only current day’s variation margin is reported within the Statement of assetsand liabilities. 42 Growth Opportunities Fund The following is a summary of realized and change in unrealized gains or losses of derivative instruments in the Statement of operations for the reporting period (Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as Forward hedging instruments currency under ASC 815 Warrants Futures contracts Swaps Total Foreign exchange contracts $— $— $804,128 $— $804,128 Equity contracts 24,598 1,254,661 — 217,549 $1,496,808 Total Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted Forward for as hedging instruments currency under ASC 815 Warrants Futures contracts Swaps Total Foreign exchange contracts $— $— $(340,374) $— $(340,374) Equity contracts (59,049) (54,096) — (17,341) $(130,486) Total Growth Opportunities Fund 43 Note 9: Offsetting of financial and derivative assets and liabilities The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions or borrowing transactions associated with securities sold short, if any, see Note 1. For financial reporting purposes, the fund does not offset financial assets and financial liabilities that are subject to the master netting agreements in the Statement of assets and liabilities. Bank of America N.A. JPMorganChase Bank N.A. Merrill Lynch, Pierce, Fenner & Smith, Inc. State Street Bank and Trust Co. UBS AG Total Assets: Futures contracts § $— $— $— $— $— $— Forward currency contracts # 272,684 — 272,684 Total Assets $— $— $— $— Liabilities: Futures contracts § $— $— $21,529 $— $— $21,529 Forward currency contracts # — 592,973 — 14,472 18,498 625,943 Total Liabilities $— Total Financial and Derivative Net Assets Total collateral $272,684 $30,000 $— $— $— received (pledged) †## Net amount $— $(622,973) $(21,529) $(14,472) $(18,498) † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement (Note 1). ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. § Includes current day’s variation margin only as reported on the Statement of assets and liabilities, which is not collateralized. Cumulative appreciation/(depreciation) for futures contracts is represented in the tables listed after the fund’s portfolio. Note 10: New pronouncements In October 2016, the SEC adopted amendments to rulesunder the Investment Company Act of 1940 (“final rules”) intended to modernize the reporting and disclosure of information by registered investment companies. The final rules amend Regulation S-X and require funds to provide standardized, enhanced derivative disclosure in fund financial statements in a format designed for individual investors. The amendments to Regulation S-X also update the disclosures for other investments and investments in and advances to affiliates and amend the rules regarding the general form and content of fund financial statements.The compliance date for the amendments to Regulation S-X is August 1, 2017. Putnam Management is currently evaluating the amendments and their impact, if any, on the fund’s financial statements. 44Growth Opportunities Fund Fund information Founded over 75 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sector categories. Investment Manager Trustees James F. Clark Putnam Investment Jameson A. Baxter, Chair Vice President and Management, LLC Kenneth R. Leibler, Vice Chair Chief Compliance Officer One Post Office Square Liaquat Ahamed Boston, MA 02109 Ravi Akhoury Michael J. Higgins Barbara M. Baumann Vice President, Treasurer, Investment Sub-Advisor Robert J. Darretta and Clerk Putnam Investments Limited Katinka Domotorffy 57–59 St James’s Street Catharine Hill Janet C. Smith London, England SW1A 1LD John A. Hill Vice President, Paul L. Joskow Principal Financial Officer, Marketing Services Robert E. Patterson Principal Accounting Officer, Putnam Retail Management George Putnam, III and Assistant Treasurer One Post Office Square Robert L. Reynolds Boston, MA 02109 Manoj Singh Susan G. Malloy W. Thomas Stephens Vice President and Custodian Assistant Treasurer State Street Bank Officers and Trust Company Robert L. Reynolds Mark C. Trenchard President Vice President and Legal Counsel BSA Compliance Officer Ropes & Gray LLP Jonathan S. Horwitz Executive Vice President, Nancy E. Florek Principal Executive Officer, Vice President, Director of and Compliance Liaison Proxy Voting and Corporate Governance, Assistant Clerk, Robert T. Burns and Associate Treasurer Vice President and Chief Legal Officer This report is for the information of shareholders of Putnam Growth Opportunities Fund. It may also be used as sales literature when preceded or accompanied by the current prospectus, the most recent copy of Putnam’s Quarterly Performance Summary, and Putnam’s Quarterly Ranking Summary. For more recent performance, please visit putnam.com. Investors should carefully consider the investment objectives, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus or summary prospectus, call 1-800-225-1581 toll free. Please read the prospectus carefully before investing. The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. Item 2. Code of Ethics: Not applicable Item 3. Audit Committee Financial Expert: Not applicable Item 4. Principal Accountant Fees and Services: Not applicable Item 5. Audit Committee of Listed Registrants Not applicable Item 6. Schedule of Investments: The registrant's schedule of investments in unaffiliated issuers is included in the report to shareholders in Item 1 above. Item 7. Disclosure of Proxy Voting Policies and Procedures For Closed-End Management Investment Companies: Not applicable Item 8. Portfolio Managers of Closed-End Investment Companies Not Applicable Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers: Not applicable Item 10. Submission of Matters to a Vote of Security Holders: Not applicable Item 11. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 12. Exhibits: (a)(1) Not applicable (a)(2) Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. (b) The certifications required by Rule 30a-2(b) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Investment Funds By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting Officer Date: March 31, 2017 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive Officer Date: March 31, 2017 By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Financial Officer Date: March 31, 2017
